Citation Nr: 1446815	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-29 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, polysubstance abuse and alcohol dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from July 1967 to July 1968. 

This appeal comes before the Board on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  By that rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for PTSD.  The Veteran appealed this determination to the Board. 

In October 2012, the Board remanded the new and material evidence claim to the RO for additional development.  The matter has returned to the Board for further appellate consideration. 

In May 2013, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.  

The Board recognizes that the Agency of Original Jurisdiction (AOJ) has consistently limited the issue on appeal as to whether new and material evidence has been received to reopen a previously denied claim for service connection for PTSD.  The record reflects, however, that the Veteran also has been treated for depression, polysubstance abuse (e.g., cocaine and marijuana abuse) and alcohol dependence.  As such, the Board finds the AOJ's narrow construction of the above-captioned issue to be inconsistent with the holding of the United States Court of Appeals for Veterans (Court) that a claim of service connection for one acquired psychiatric disorder effectively encompasses claims for all such disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Nevertheless, the Board notes that the United States Court of Appeals for the Federal Circuit has ruled that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" is the claimant's disease or injury, rather than the symptoms thereof.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Moreover, the Court noted in Clemons that the scope of Boggs and Ephraim is limited to claims to reopen, as this accomplishes a balancing effect that preserves the finality of agency decisions while still allowing veterans to pursue claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  See Clemons, 23 Vet. App. at 8-9 (observing that Boggs as well as Ephraim rely upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence).  

Therefore, applying the dictates of Boggs and Ephraim in the context of Clemons, the Board finds that, for purposes of its new and material evidentiary analysis, the previously denied psychiatric claim should continue to be limited to service connection for PTSD, but that the reopened claim should then be broadened to include all acquired psychiatric disorders of record.  With regards to the Veteran's polysubstance abuse and alcohol dependence, VA is generally precluded from awarding compensation if a disability is the result of a Veteran's own willful misconduct or abuse of alcohol or drugs; however, compensation is allowed for an alcohol or drug abuse disability if such is secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Thus, because the Board is reopening the claim for service connection for PTSD in its analysis below and remanding the underlying claim for service connection for an acquired psychiatric disability on its merits, it will undertake additional development as to the substance and alcohol abuse component of the claim consistent with the Court's holding in Allen.  

As stated above, in the decision below, the Board will reopen the previously denied claim for service connection for PTSD and remand to the AOJ the underlying claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, polysubstance abuse and alcohol dependence in the REMAND that follows the decision below.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  By a final and unappealed March 2006 rating decision, the RO denied the Veteran's claim for service connection for PTSD on the basis that there was no evidence that it was etiologically related to military service, to include military sexual trauma (MST).
 
2.  Evidence added to the record since the RO's final March 2006 rating decision relates to an unestablished fact necessary to substantiate the underlying claim for service connection for PTSD; namely, evidence that the Veteran has PTSD as a result of MST.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision, wherein the RO denied the Veteran's claim for service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).
 
2.  Evidence received since the final March 2006 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Regarding the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for PTSD, the Board is granting in full that portion of the issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  The question of whether VA met with its duty to notify and assist on the underlying claim for service connection will be addressed in a future decision.

II. New and Material Evidence Analysis

The Veteran seeks to reopen a previously denied claim for service connection for PTSD. 

By a final March 2006 rating action, the RO denied service connection for PTSD because there was no evidence that it was etiologically related to military service, to include MST.  The RO reasoned, in part, that the Veteran had reported that he had been assaulted by his commanding sergeant (Sgt. H.) in Germany in December 1968, but that he had been discharged from military service in July 1968.  The Veteran was informed of the RO's March 2006 rating decision that same month, but he did not appeal.  There was also no relevant evidence added to the file during the applicable one year appeal period.  The RO's March 2006 rating action is, therefore, final.  38 U.S.C.A. § 7105. 
The Veteran's petition to reopen his previously denied claim for service connection for PTSD was received by the RO in April 2011.  (See Veteran's representative's written statement to the RO, received in April 2011). 

Evidence received since the RO's final March 2006 rating decision includes, in part, an April 2011 statement of the Veteran and May 2013 testimony before the undersigned that the alleged assault had occurred during the calendar year 1967, not 1968.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in April 2011 and transcript (T.) at page (pg. 3)).  The Veteran's April 2011 statement and May 2013 testimony before the undersigned are new because they were not of record at the time of the RO's final March 2006 rating action.  They are also material.  They are material because they relate to an unestablished fact.  Specifically, they place the alleged assault in a time frame that is temporal with the Veteran's period of military service-- an element that had not been established when VA denied the Veteran's claim for service connection for PTSD in March 2006.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, new and material evidence has been received and the claim for service connection for PTSD is reopened.  The new and material evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

As new and material evidence has been received, the claim for service connection for PTSD is reopened; to this extent only, the appeal is granted. 


REMAND

The Board finds that additional substantive development is necessary prior to further appellate consideration of the claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, polysubstance abuse and alcohol dependence; specifically, to obtain outstanding VA treatment records and to schedule the Veteran for a VA examination to determine the onset and etiology of any acquired psychiatric disease, to include PTSD and depression. 

The Veteran seeks entitlement to an acquired psychiatric disability, to include depression, PTSD, polysubstance abuse, and alcohol dependence.  He contends that he has PTSD that is the result of an in-service personal assault (i.e., having been sexually assaulted on several occasions by his commanding Sgt. H. and a couple of other men in his unit while stationed in Germany in December 1967).  (T. at pages (pgs.) 3, 5)).  He maintains that during and after service, he self-medicated with alcohol.  (T. at pg. 7).  He contends that the in-service sexual assault affected his job performance and relationships with other men, especially his superiors, and that he was eventually court-marshaled and discharged from military service.  (See May 2005 VA Social Worker's report). 

i) VA treatment records

In a May 2005 statement to VA and in testimony before the undersigned, the Veteran's representative and the Veteran, respectively, indicated that he had received treatment for his psychiatric problems from the VA Medical Center (VAMC) in Buffalo, New York.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran's representative in May 2005 and T. at pg. 4).  While records from this VA facility dated through June 2005 are of record, more recent reports are absent.  As these records might contain evidence as to the onset and etiology of any currently diagnosed acquired psychiatric disability, to include PTSD and depression, they are potentially relevant to the claim and must be secured on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

ii) VA examination

The Veteran's service and personnel records pertinently reflect that he was initially seen in the neuropsychiatric clinic in February 1968.  At that time, he exhibited feelings of unreality, ambivalence, flattened affect, and difficulty sleeping.  A provisional diagnosis of rule out nervous disorder was entered.  A March 1968 service personnel record shows that the Veteran received an Article 15 for being disrespectful in language toward Staff Sergeant H. his superior non-commissioned officer.  

A May 1968 psychiatric evaluation report reflects that the Veteran presented to the neuropsychiatric clinic and complained of nervousness and tension related to his dislike of the service and claimed inability to adjust to military life.  The examining psychiatrist indicated that the Veteran had received two (2) Article 15s and according to his Commanding Officer, was an unsatisfactory soldier who showed a poor attitude and motivation.  The VA psychiatrist related that the Veteran disliked the routine restrictions and discipline of military life, which he viewed as harassment.  The Veteran wanted to be discharged from the military because he felt that he would continue to be involved in trouble if he remained enlisted.  The examining psychiatrist reported that the Veteran had a long-standing history of behavioral problems such as a disturbed family background that was characterized by frequent parental strife and his father's frequent absence from the home.  The Veteran indicated that he had had difficulty and had been involved in fights since early childhood. 

After a mental status evaluation in May 1968, the examining psychiatrist diagnosed the Veteran as having an immature and impulsive personality that was manifested by general immaturity, poor motivation, low frustration, and difficulty adjusting to authority and routine requirements and discipline of military life.  The VA psychiatrist concluded that the Veteran had a character disorder that had resulted in a very poor performance in the military such that further disciplinary problems would continue.  The VA psychiatrist recommended that the Veteran be administratively separated from military service.   

In early-June 1968, the Veteran received a Summary Court-Marital for Violations of Article 91, disrespectful language toward a superior non-commission officer.  In mid-June 1968, the Veteran was administratively discharged for being administratively unfit for military service rather than unfit because of any physical disability.  He was found mentally responsible and able to distinguish right from wrong and to adhere to the right.  On a June 1968 report of Medical History, the Veteran reported having had excessive worry.  
Post-service VA and private treatment records reflect that the Veteran has provided conflicting accounts of having been assaulted during military service and childhood. For example, a May 2002 VA treatment report reflects that the Veteran denied any history of abuse.  (See May 2002 VA treatment report).  VA treatment reports, dated in July 2002, contain a social worker's assessment that although the Veteran denied any type of childhood abuse, that he might have had abuse issues, such as PTSD, but that he was not willing to disclose them.  The VA social worker related that the Veteran might have been minimizing his psychiatric issues.  (See VA treatment reports, dated in mid-July 2002).  A January 2003 VA treatment report contains the Veteran's history of having been raped as a child.  (See January 2003 VA treatment report). 

In January and March 2005, VA psychiatrist and social workers diagnosed the Veteran with chronic PTSD with depression (January 2005) due to MST.  The March 2005 VA social worker related that she had "[n]o doubt" regarding the Veteran's account of his MST.  The March 2005 report contains the Veteran's history with respect to his in-service MST that is consistent with that previously reported herein.  This report, however, also reflects that he denied any childhood abuse, a statement that is in stark contrast to the one he provided to VA in January 2003.  (Compare January 2003 and March 2005 VA treatment reports).  The Board finds the January and March 2005 VA clinicians' reports to be of minimal probative value because they were not based on an entire review of the record; specifically, the above-cited service treatment and personnel records.  

Thus, in view of the foregoing, the Board finds that the Veteran should be scheduled for a VA examination by an appropriate specialist to determine the onset and etiology of all acquired psychiatric disabilities, to include PTSD and depression prior to further appellate review of the claim.  In addition, if the examiner determines that the Veteran has an acquired psychiatric disability, to include PTSD and depression as a result of his period of military service, he or she should also be requested to provide an opinion as to whether his documented polysubstance and alcohol abuse developed secondary thereto.  38 C.F.R. § 3.159(c)(4) (2013); Allen v. Principi, 237 F.3d 1368 Fed. Cir. 2001). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records, to include those from the VAMC in Buffalo, New York, dated from June 2005 to present.  All efforts to obtain these records must be documented in the Veteran's physical claims file or electronic claims file. 

2.  After any additional evidence has  been received pursuant to directive 1 and associated with the Veteran's physical claims file or electronic claims file, schedule the Veteran for a comprehensive mental disorders examination by a mental health care examiner who is qualified to render an opinion as to whether, based upon the Veteran's reported and documented history, a personal or sexual assault trauma occurred during military service, in accordance with 38 C.F.R. §3.304(f).  The following considerations will govern the examination: 

(a). The claims file, and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of these materials in his or her examination report generated as a result of this remand.  All necessary tests and studies should be conducted.  The examiner must respond to the following questions/directives and provide a full statement of the basis for all conclusions reached. 

(b). The examiner must conduct an examination with consideration of the criteria for PTSD as specified in the applicable section of the current edition of the Diagnostic and Statistical Manual. The examiner should reconcile all psychiatric diagnoses documented in the Veteran's records and provide a current psychiatric diagnosis(es). 

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or higher depress of probability) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault and other incidents, and if so, whether any of his current psychiatric diagnoses, to include PTSD and  depression, are related to the alleged in-service MST.

The examiner is also requested to address generally whether PTSD, depression and any other diagnosed psychiatric disability are etiologically related to an event, injury or disease in service. 

(c). If and only if the examiner determines that the Veteran has PTSD, depression or any other diagnosed psychiatric disability that is the result of an in-service event, such as MST, should he or she provide a response to the following question:  

Is it at least as likely as not (i.e., 50 percent or higher degree of probability) that the Veteran's documented polysubstance abuse and alcohol dependence were proximately due to or aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected PTSD, depression or other diagnosed psychiatric disability? 

For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

In formulating the requested opinion, the examiner must review and comment as to the medical significance, if any, of service treatment and personnel records, as well as the Veteran's statements.
 
 (d). The examiner must identify the information on which his or her opinion is based, to specifically include, but not limited to, the evidence listed above. The opinion should adequately summarize the relevant history and clinical findings, and provide detailed explanations as to all medical conclusions rendered. The opinion should also allocate the Veteran's various symptoms and manifestations to the appropriate diagnostic entity. 

(e). If an opinion cannot be expressed without resort to speculation, the examiner must discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

3.  To help avoid future remand, the AOJ must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims files are returned to the Board.  See Stegall v West, 11 Vet. App. 268 (1998).

4.  After the requested development above has been completed, readjudicate the claim on appeal. 
If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case that addresses all evidence received after issuance of the October 2011 Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


